                Case 20-12841-MFW                Doc 651        Filed 01/15/21          Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)




                                             AFFIDAVIT OF SERVICE


STATE OF NEW YORK                    )
                                     ) ss:
COUNTY OF KINGS                      )

I, Edward A. Calderon, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
       NY 11219.

    3. On the 13th day of January, 2021, DRC, acting under my supervision, caused to be served a
       true and accurate copy of the following documents:

             a) Order (I) Authorizing the Sale of All of the Debtors’ Assets Free and Clear of Liens,
                Claims, Encumbrances, and Other Interests, (II) Authorizing and Approving the
                Debtors’ Performance Under the Stalking Horse Purchase Agreement, (III)
                Approving the Assumption and Assignment of Certain of the Debtors’ Executory
                Contracts and Unexpired Leases Related Thereto and (IV) Granting Related Relief
                (Docket No. 564); and

             b) Member Sale Notice,

         via First Class U.S. Mail delivery upon the parties as set forth on Exhibit 1, attached hereto.




1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed
         claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
         purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
              Case 20-12841-MFW          Doc 651     Filed 01/15/21     Page 2 of 4



I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 14th day of January, 2021, Brooklyn, New York.


                                                             By___________________________
                                                                   Edward A. Calderon
Sworn before me this
14th day of January, 2021


_______________________
Notary Public
Case 20-12841-MFW   Doc 651   Filed 01/15/21   Page 3 of 4




                    EXHIBIT 1
                                  Case 20-12841-MFW   Doc 651   Filed 01/15/21   Page 4 of 4
                                                YouFit Health Clubs, LLC, et al.
                                                         Exhibit Page

Page # : 1 of 1                                                                                01/13/2021 08:50:19 PM
012450P001-1447A-038
RUSSELL A WADE III PA
620 EAST MAIN ST
PO BOX 172
LAKE BUTLER FL 32054-0172




          Records Printed :   1
